Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This final action is in response to applicant’s amendment of 09 February 2021.  Claims 6 and 8 have been canceled by the amendment of 09 February 2021.  Claims 1-2 and 4-5, 7 and 9-11 are pending and have been considered as follows.  
Response to Arguments
Applicant’s arguments/amendments with respect to the rejections of claim 1-2, 4-5, 7 and 9-11 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim 1-2, 4-5, 7 and 9-11 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 1-2, 4-5, 7 and 9-11 under 35 USC 103 as being unpatentable over Romanov et al. (US 2011/0202175) in view of Yoon et al. (US 2015/0032260) have been fully considered but are not persuasive.  Specifically, applicant argues: 
Applicant has amended claim 1 to specifically recite the method steps of the invention and to recite that that the environment map is shown on a display of an external device, and wherein a user of the processing device allocates a name and/or a symbol to a room and/or partial area of a room and/or one of the objects present in the environment -6-map, which name and/or symbol which name and/or symbol identifies the room, partial area of the room and/or object and is integrated in control commands for controlling a movement of the processing device (1). Support for this amendment can be found in original claims 6, and 8, now canceled and in paragraph [0021] of the specification. 

Claim 11 has been amended commensurately. 



The Examiner’s Response
The Examiner has carefully considered applicant’s arguments and respectfully disagrees.  Specifically, applicant argues that Yoon only teaches that commands for current operation such as “clean here” are entered, and not rooms or objects, as recited in claims 1 and 11.  However, the Examiner respectfully notes that claims 1 and 11 both recite that the names or symbols identify a room, partial room, or object used in controlling the movement of the processing device.  At paragraphs [0125]-[0131], Yoon specifically teaches that the user enters the area as either a specific area to clean, or areas to avoid on the display device associated with the cleaning robot.  As seen in Figs 14-17, the symbols entered by the user on the device specifically designate partial areas of the room as either areas to specifically clean, or specifically avoid in cleaning.  As such, the Examiner finds that Yoon does teach wherein a user of the processing device allocates a name and/or a symbol to a room and/or partial area of a room and/or one of the objects present in the environment -6-map, which name and/or symbol which name and/or symbol identifies the room, partial area of the room and/or object and is integrated in control commands for controlling a movement of the processing device, as broadly interpreted.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically: 
In claim 1, line 8, the limitation “the environment map” is recited.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that the previous recitation of “an environment map” was deleted by applicant’s amendment. 
Claims 2 and 4-5 are rejected as being dependent upon a rejected claim. 
Claim 7 depends from claim 6, which has been canceled by applicant, thus rendering the claim indefinite.  For purposes of examination, the Examiner is assuming claim 7 is supposed to depend from claim 1.  
Claims 9-10 are rejected as being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Romanov et al. (US 2011/0202175) in view of Yoon et al. (US 2015/0032260).
Regarding claim 1, Romanov et al. teaches a method for operating a processing device (1) used for cleaning a floor surface (see at least Abstract and ¶[0002]-[0003] and), which travels automatically within an environment (3) according to a (see at least ¶[0414]-[0435] and Figs. 29-36), comprising the steps of: detecting with a detection device (4) environment features (5) and/or objects (6) within the environment (3) (see at least ¶[0383]-[0387]), converting position data of the environment features (5) and/or objects (6) with an evaluation device into an environment map (2) (see at least ¶[0383]-[0430]).  Romanov et al. do not explicitly teach processing the detected environment features (5) and/or objects (6) are processed into a photorealistic, three-dimensional environment map (2) through 3D reconstruction, recording the environment features (5) and/or objects (6) during a movement by the processing device (1) within the framework of a floor processing operation, displaying the environment map (2) on a display (7) of an external device (8), or 2allocating a name and/or a symbol to a room and/or partial area of a room and/or one of the objects (6) present in the environment map (2) by a user of the processing device, which name and/or symbol identifies the room, partial area of the room and/or object and is integrated in control commands for controlling a movement of the processing device (1).  However, such matter is suggested by Yoon et al. (see at least Fig. 1-2 and 12 and ¶[0061]-[0072] and [0117]-[0155] – wherein the system includes a graphics processor to process the images captured by the camera on the cleaning robot to output a three-dimensional image (photorealistic, three-dimensional environment map) of the environment of the robot to a remote user interface.  Further, at ¶[0125]-[0131], Yoon specifically teaches that the user enters the area as either a specific area to clean, or areas to avoid on the display device associated with the cleaning robot.  As seen in Figs 14-17, the symbols entered by the user on the device specifically designate partial areas of the room as either areas to specifically clean, or specifically avoid in cleaning).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention modify the autonomous cleaning robot of Romanov et al. with the autonomous cleaning robot of Yoon et al. wherein a three-dimensional image (photorealistic, three-dimensional environment map) is constructed from images taken from a camera on the robotic vacuum and output to a remote user interface, displaying the environment map on a display of an external device, and 2allocating a name and/or a symbol to a room and/or partial area of a room and/or one of the objects present in the environment map by a user of the processing device, which name and/or symbol identifies the room, partial area of the room and/or object and is integrated in control commands for controlling a movement of the processing device is taught, as both systems are directed to an autonomous cleaning robot and one of ordinary skill in the art would have recognized the established function of having a three-dimensional image output from the autonomous cleaning robot to a remote user interface and predictably would have applied it to improve the autonomous cleaning robot of Romanov et al. 
As regards claim 2, Romanov et al. teaches wherein the environment features (5) and/or objects (6) are recorded in chronological sequence from differing perspectives of the detection device (4), wherein the environment map (2) is reconstructed from the sequential recordings (see at least ¶[0383]-[0430]).
As regards claim 4, Romanov et al. teaches wherein the detection device (4) is a camera, which records images of the environment (3) (see at least ¶[0412]-[0424]).
(see at least Fig. 1-2 and 12 and ¶[0061]-[0072] and [0117]-[0155]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention modify the autonomous cleaning robot of Romanov et al. with the autonomous cleaning robot of Yoon et al. wherein the control of the robot and processing of the robotic control is through a remote user interface/controller, as both systems are directed to an autonomous cleaning robot and one of ordinary skill in the art would have recognized the established function of control of the robot and processing of the robotic control being through a remote user interface/controller and predictably would have applied it to improve the autonomous cleaning robot of Romanov et al. 
As regards claim 7, Romanov et al. do not explicitly teach wherein at least one partial area of the displayed environment map (2) and/or one of the objects (6) displayed in the environment map (2) is rotated, magnified and/or shifted.  However, such matter is suggested by Yoon et al. (see at least Fig. 1-2, 12 and 20-22 and ¶[0061]-[0072] and [0117]-[0155]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention modify the autonomous cleaning robot of Romanov et al. with the autonomous cleaning robot of Yoon et al. wherein at least one partial area of the displayed environmental map and/or an object is rotated, magnified or shifted, as both systems are directed to an autonomous cleaning robot and one of ordinary skill in the art would have recognized the established function of having at least one partial area of the displayed environmental map and/or an object 
As regards claim 9, Romanov et al. teach wherein one of the objects (6) in the environment map (2) is segmented and extracted from the environment map (2), wherein the extracted object (6) and/or the environment map (2) reduced by the extracted object (6) is imported into a data processing program, and processed further by the data processing program (see at least ¶[0388]-[0392]).
As regards claim 10, Romanov et al. do not explicitly teach wherein a current position of the processing device (1) in the environment map (2) is displayed.  However, such matter is suggested by Yoon et al. (see at least ¶[0144]-[0154]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention modify the autonomous cleaning robot of Romanov et al. with the autonomous cleaning robot of Yoon et al. wherein an image including an indication of the current position on the mobile robot is displayed to a user, as both systems are directed to an autonomous cleaning robot and one of ordinary skill in the art would have recognized the established function of having an image including an indication of the current position on the mobile robot is displayed to a user and predictably would have applied it to improve the autonomous cleaning robot of Romanov et al. 
As regards claim 11, Romanov et al. teach a processing device in the form of a cleaning device for cleaning a floor surface (see at least Abstract; Figs. 1-22 and ¶[0100]-[0101], which travels automatically within an environment according to a preprogrammed traveling and processing strategy (see at least ¶[0414]-[0435] and Figs. 29-36), the processing device comprising: a motor-blower unit for sucking air loaded with suction material into the processing device (1) through a suction mouth opening (see at least ¶[0447]-[0450]), and a detection device (4) for detecting environment features (5) and/or objects (6) within the environment (see at least ¶[0383]-[0387]), wherein the processing device (1) is designed to use an environment map (2) containing position data of the environment features (5) and/or objects (6) to navigate within the environment (see at least ¶[0378]-[0394]), wherein the detection device (4) is configured to record the environment features (5) and/or objects (6) during a movement of the processing device (1) within the framework of a floor processing operation (see at least ¶[0383]-[0430]).  Romanov et al. do not explicitly teach wherein the environment map (2) is a photorealistic, three-dimensional environment map (2), in which the detected environment features (5) and/or objects (6) are processed through 3D reconstruction, and wherein the environment map (2) is configured to be shown on a display (7) of an external device (8), and wherein the environment map is configured such that a user of the processing device (1) can allocate a name and/or a symbol to a room and/or partial area of a room and/or one of the objects (6) present in the environment map (2), which name and/or symbol identifies the room, partial area of the room and/or object and is integrated in control commands for controlling a movement of the processing device (1).  However, such matter is suggested by Yoon et al. (see at least Fig. 1-2 and 12 and ¶[0061]-[0072] and [0117]-[0155] – wherein the system includes a graphics processor to process the images captured by the camera on the cleaning robot to output a three-dimensional image (photorealistic, three-dimensional environment map) of the environment of the robot to a remote user interface However, such matter is suggested by Yoon et al. (see at least Fig. 1-2 and 12 and ¶[0061]-[0072] and [0117]-[0155] – wherein the system includes a graphics processor to process the images captured by the camera on the cleaning robot to output a three-dimensional image (photorealistic, three-dimensional environment map) of the environment of the robot to a remote user interface.  Further, at ¶[0125]-[0131], Yoon specifically teaches that the user enters the area as either a specific area to clean, or areas to avoid on the display device associated with the cleaning robot.  As seen in Figs 14-17, the symbols entered by the user on the device specifically designate partial areas of the room as either areas to specifically clean, or specifically avoid in cleaning).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention modify the autonomous cleaning robot of Romanov et al. with the autonomous cleaning robot of Yoon et al. wherein a three-dimensional image (photorealistic, three-dimensional environment map) is constructed from images taken from a camera on the robotic vacuum and output to a remote user interface, displaying the environment map on a display of an external device, and 2allocating a name and/or a symbol to a room and/or partial area of a room and/or one of the objects present in the environment map by a user of the processing device, which name and/or symbol identifies the room, partial area of the room and/or object and is integrated in control commands for controlling a movement of the processing device is taught, as both systems are directed to an autonomous cleaning robot and one of ordinary skill in the art would have recognized the established function of having a three-dimensional image output from the . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667